EXHIBIT 10.6

FIRST AMENDMENT TO AMENDED AND RESTATED TAX INDEMNITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED TAX INDEMNITY AGREEMENT (the
"Agreement") is made and entered into this 21st day of November, 2006 by and
among PRIME GROUP REALTY, L.P., a Delaware limited partnership ("Prime"),
RICHARD A. HEISE ("Heise"), CTA GENERAL PARTNER, LLC, a Delaware limited
liability company ("General Partner"), and CONTINENTAL TOWERS, L.L.C., a
Delaware limited liability company ("Newco").

 

W I T N E S S E T H:

WHEREAS, Prime, Heise, General Partner and Newco entered into that certain
Amended and Restated Tax Indemnity Agreement dated as of January 10, 2006
("TIA");

WHEREAS, Heise and General Partner are the only partners in Continental Towers
Associates-I, L.P., an Illinois limited partnership ("CTA") and General Partner
is the sole general partner of CTA;

WHEREAS, CTA is the only member of Continental Towers Associates II, LLC, a
Delaware limited liability company ("CTAII");

 

WHEREAS, CTAII is the sole member of Continental Towers Associates III, LLC, a
Delaware limited liability company ("CTAIII");

 

WHEREAS, concurrently with the execution and delivery of this First Amendment,
(a) CTA, the owner of an undivided 36% interest in the Real Estate (as defined
in the TIA), will transfer all of its right, title and interest in and to the
Real Estate to CTAIII; (b) Heise and General Partner will enter into a
Dissolution pursuant to which (i) Heise will redeem his 96.7429% partnership
interests in CTA in exchange for a 96.7429% membership interest in CTAII, and
(ii) General Partner will redeem its 3.2571% partnership interest in CTA in
exchange for a 3.2571% interest in CTAII; and (iii) CTA will be dissolved; (c)
CTAIII, as successor in interest to CTA, and Newco, the owner of an undivided
64% interest in the Real Estate, will enter into a First Amendment of the
Co-Ownership Agreement (as defined in the TIA); (d) CTAIII and Newco will
refinance the Senior Loan with CWCapital LLC; and

WHEREAS, the parties desire to amend the TIA to reflect the new ownership
structure for the Real Estate, the new Senior Loan, and to make certain other
changed to which the parties have agreed;

NOW, THEREFORE, in consideration of the matters set forth in the recitals and
the mutual covenants set forth hereafter, the parties agree as follows:

1.            The definitions of "Senior Lender", "Senior Loan", "Senior Loan
Documents" and "Senior Loan Agreement" in Section 1 of the TIA are hereby
deleted in their entirety and the following inserted in lieu thereof:

"Senior Lender" shall have the meaning set forth in Section 2c.

"Senior Loan" shall have the meaning set forth in Section 2c.

"Senior Loan Agreement" shall have the meaning set forth in Section 2c.



"Senior Loan Documents" shall have the meaning set forth in Section 2c.

2.            The definition of "Indemnification Event" in Section 1 of the TIA
is hereby amended by inserting ", CTAII, CTAIII" after each reference to "CTA"
in said definition.

3.            The definition of "Tax Event" in Section 1 of the TIA is hereby
amended by deleting the reference to "CTA" and inserting "CTAII" in lieu
thereof.

4.            The following subsection c is hereby inserted into Section 2 of
the TIA as if fully set forth therein:

 

"c.           New 2006 Transaction. Prime, Heise, and certain Affiliates of the
foregoing are entering into the following agreements (items (i), (ii), (iii) and
(iv) below are collectively referred to as the "New 2006 Transaction"):

 

(i)

CTA will form CTAII will cause CTAII to form CTAIII.

(ii)          Heise and General Partner will cause CTA to transfer and assign by
Special Warranty Deed all of its right, title and interest in and to the Real
Estate (being an undivided 36% interest as a tenant in common with Newco) to
CTAIII, subject to the Junior Loan and the Senior Loan.

(iii)         Heise and General Partner will enter into that certain Dissolution
Agreement dated as of the date hereof pursuant to which CTA will be dissolved
and will distribute a 96.7429% membership interest in CTAIII to Heise and a
3.2571% membership interest in CTAII to CTA General Partner.

(iv)         Heise and General Partner will enter into that certain Limited
Liability Company Agreement (the "CTAII Agreement") of Continental Towers
Associates II, LLC ("CTAII"), reflecting that Heise owns a 96.7429% percentage
interest in CTAII and General Partner owns a 3.2571% percentage interest in
CTAII.

(v)          CTAIII and Newco will refinance the first mortgage lien held by
SunAmerica Life Insurance Company which secures indebtedness in the original
principal amount of $75,000,000 with a new first mortgage loan held by CWCapital
LLC ("Senior Lender") which will secure indebtedness in the original principal
amount of $115,000,000 (the "Senior Loan"), pursuant to the terms set forth in
that certain Mortgage, Security Agreement and Fixture Financing Statement dated
as of the date hereof by and among CTAII, Newco and Senior Lender (as amended
from time to time, the "Senior Loan Agreement") and the documents (the "Senior
Loan Documents") listed on Schedule 1 attached hereto and made a part hereof.

(vi)         CTAIII and Newco will enter into the documents listed on Schedule 2
attached hereto and made a part hereof to amend and restate the Junior Loan in
its entirety.

 

2



(vii)        CTAIII and Newco will enter into a First Amendment to the
Co-Ownership Agreement dated as of the date hereof to reflect the transfer of
the Real Estate to CTAIII and the refinance of the Senior Loan."

5.            Section 5 of the TIA is hereby amended by deleting each reference
to "CTA" and inserting "CTAII" in lieu thereof.

6.            Section 6 of the TIA is hereby amended by (a) inserting “or CTAII
or CTAIII” after the reference to “CTA” in subsection (vi) of Section 6; and (b)
inserting "or CTAII" after each of the other references to "CTA" and by
inserting "or the CTAII Agreement" after each reference to the "CTA Agreement".

7.            Section 7d of the TIA is hereby amended by (a) deleting the
reference to “CTA” in the seventh line thereof and inserting “CTAII or CTAIII”
in lieu thereof; and (B) deleting each of the other references to "CTA" and
inserting "CTAII" in lieu thereof.

8.            Section 7g of the TIA is hereby amended by (a) deleting "general
partnership interest" and inserting "membership interest" in lieu thereof in the
3rd line of said subsection; (b) deleting each reference to "CTA" and inserting
"CTAII" in lieu thereof; (c) deleting each reference to "Successor General
Partner" and inserting "Successor Member" in lieu thereof; and (d) adding to the
end of the first sentence of Section 7g the following: “and (iv) CTAII shall not
transfer or assign, or permit the transfer or assignment of, all or any portion
of its membership interest in CTAIII to any Person related to Prime.”

9.            Section 8b of the TIA is hereby amended by inserting the phrase
"or CTAII" after the reference to "CTA" in the third line of said subsection.

10.          Section 9 of the TIA is hereby amended by (a) deleting the word
"partnership" and inserting the word "membership" in the first line of Section
9, (b) deleting "CTA" in the first line of Section 9 and inserting "CTAII" in
lieu thereof; and (c) deleting “CTA” and inserting “CTAII and CTAIII” in lieu
thereof in the third line of Section 9.

11.          Section 14a of the TIA is hereby amended by (a) deleting the
reference to “CTA” in the first line of Section 14a and inserting “CTAII and
CTAIII” in lieu thereof; and (b) deleting each of the other references to "CTA"
in Section 14a and inserting "CTAII" in lieu thereof.

12.          Section 14c of the TIA is hereby amended by (a) deleting each
reference to "CTA" and inserting "CTAII" in lieu thereof; and (b) deleting the
word "partners" and inserting the word "members" in lieu thereof in the last
line of said subsection c.

13.          Sections 15a and 15c of the TIA are hereby amended by deleting each
reference to "CTA" and inserting "CTAII or CTAIII" in lieu thereof.

14.          Section 19 of the TIA is hereby amended by (a) deleting the
reference to “CTA” in the sixth line of Section 19 and inserting “CTAIII” in
lieu thereof; and (b) deleting the reference to "CTA" in the eighth line of
Section 19 and inserting "CTAII" in lieu thereof.

15.          Section 20c of the TIA is hereby amended by (a) deleting the word
"partnership" and inserting the word "membership", and (b) by deleting the
reference to "CTA" and inserting "CTAII" in lieu therof.

 

3



16.          The parties hereto acknowledge and agree that the New 2006
Transaction described in Section 2c of the TIA constitutes an "Indemnification
Event" for which Indemnitee agrees that the requirements of Section 4 have been
satisfied or waived.

17.          Prime shall reimburse Indemnitee for all reasonable transaction
costs incurred by Indemnitee in connection with the negotiation and
documentation of this Agreement and the New 2006 Transaction. Such costs shall
include, but shall not be limited to, any and all reasonable attorneys’ fees,
accountants’ fees, other advisors’ and consultants’ fees and travel expenses
incurred through the date of the closing of the New 2006 Transaction. Prime
shall transmit immediately available funds in an amount equal to such costs to
Indemnitee not later than the later of (a) fifteen (15) days after the closing
date of the New 2006 Transaction, and (b) fifteen (15) days after Indemnitee
provides invoices or other documentation reasonably acceptable to Prime
evidencing the amount of such costs.

18.          Except as modified herein, each and every provision of the TIA
shall remain in full force and effect.

 

4



IN WITNESS WHEREOF, the parties have executed this Amendment of the date first
set forth above.

 

 

 

PRIME GROUP REALTY, L.P.

 

 

 

By:        Prime Group Realty Trust, its General

 

Partner

 

 

 

By: /s/ Paul G. Del Vecchio

 

Title: Senior Vice President

 

 

 

/s/ Richard A. Heise

 

Richard A. Heise

 

 

 

CTA GENERAL PARTNER, LLC, a Delaware

 

limited liability company

 

 

 

By:        CTA Member, Inc., its Managing Member

 

 

 

By:/s/ Paul G. Del Vecchio

 

Paul G. Delvecchio, as attorney in fact for

 

Yochanan Danziger, its President

 

 

 

CONTINENTAL TOWERS, L.L.C., a Delaware

 

limited liability company

 

 

 

By:        CTA General Partner, LLC, its sole

 

member

 

 

 

By:        CTA Member, Inc., its Managing Member

 

 

 

By: /s/ Paul G. Del Vecchio

 

Paul G. Delvecchio, as attorney in fact



for Yochanan Danziger, its President

 

 

 

 

 